Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Atendida la relación imparcial que de los hechos se hace en la ponencia emitida por la compañera Juez Asociada Señora Naveira de Rodón —la cual relación de hechos, dicho sea de paso, es la que un examen objetivo del expe-diente revela que es la correcta— concurrimos con el dicta-men mayoritario que decreta la revocación de la sentencia apelada.
A nuestra manera de ver las cosas, en el presente caso el Estado no presentó prueba de la comisión de delito por parte de persona alguna; esto es, no se demostró que alguna persona haya incurrido en conducta criminal castigable por nuestro ordenamiento jurídico. La prueba presentada por el Ministerio Fiscal, a lo sumo, demostró la existencia de una transacción comercial entre dos partes privadas y la existencia de una deuda comercial; no, repetimos, la comi-sión de un acto criminoso. No podemos permitir que el pro-ceso criminal se utilice como una “acción sustituía” de la demanda en cobro de dinero.
Por otro lado y asumiendo, a los fines de la argumenta-ción, que en efecto se hubiera demostrado la comisión de un delito —apropiación ilegal en la modalidad de “hurto mediante treta y engaño”— la prueba presentada respecto al “responsable” del mismo no cumple con el requisito de demostrar la culpabilidad del apelante Carlos Mattei Santiago, más allá de duda razonable. Este nunca ha sido parte de la corporación Centro de Transmisiones Automá-ticas ni accionista u oficial de la misma, y su “identifica-*20ción”, por parte de la supuesta perjudicada, es altamente cuestionable. La prueba demostró, por el contrario, que el presidente de dicha Corporación, para la fecha de los he-chos, lo era el hijo de esta persona, quien responde al nom-bre de Carlos Mattei Seijo. Cabe preguntarse: ¿No sería ese “el Mattei” con quien hizo la transacción comercial por te-léfono la principal testigo de cargo Graciela Arbucias? En nuestro criterio, a nivel de instancia se procesó a la persona equivocada.
El proceder mayoritario realmente no constituye una in-tervención con la apreciación que de la prueba desfilada hiciera a nivel de instancia el juzgador de los hechos. Llana y sencillamente nos enfrentamos a una situación de insuficiencia de prueba no sólo en cuanto a la existencia, o comisión, de conducta criminal castigable bajo nuestro or-denamiento jurídico, sino que en cuanto al supuesto respon-sable de la misma.
Ante una situación como la descrita emerge, como deber ineludible, el decreto de absolución del apelante.
— O —